USCA11 Case: 21-10054      Date Filed: 01/05/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10054
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CESAR ALBERTO ROMERO CUZA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:18-cr-20300-UU-3
                   ____________________
USCA11 Case: 21-10054         Date Filed: 01/05/2022    Page: 2 of 7




2                      Opinion of the Court                 21-10054


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Cesar Alberto Romero Cuza, a prisoner currently confined
at the Coleman Low Federal Correctional Institution, appeals pro
se the district court’s denial of his third motion for a sentence re-
duction pursuant to 18 U.S.C. § 3582(c). The district court denied
the motion for the same reasons it had before—because neither
“extraordinary and compelling reasons” nor the relevant sentenc-
ing factors supported a reduction. After review, we affirm.
                               I.

      Cuza and his business partners made millions of dollars’
worth of false claims to insurance companies seeking reimburse-
ment for made-up medical care. He pleaded guilty to conspiracy to
commit health care fraud and wire fraud in violation of 18 U.S.C. §
1349 and was sentenced to a 92-month term of imprisonment that
began in January 2019.
       The district court denied Cuza’s first pro se motion for a sen-
tence reduction, filed early in the COVID-19 pandemic, because his
medical conditions—diabetes, hypertension, anemia, high choles-
terol, and a history of smoking—did not render the threat of
COVID-19 infection an extraordinary and compelling reason for a
reduction. The district court considered itself bound by the extraor-
dinary and compelling reasons listed in the application notes to Sec-
tion 1B1.13 of the United States Sentencing Guidelines.
USCA11 Case: 21-10054         Date Filed: 01/05/2022     Page: 3 of 7




21-10054                Opinion of the Court                         3

Alternatively, the district court reasoned that a reduction was not
“justif[ied]” under the relevant sentencing factors. That is, Cuza’s
sentence remained necessary to “to reflect the seriousness of the
offense and afford adequate deterrence.” See 18 U.S.C. §
3553(a)(2)). Cuza filed a pro se motion to reconsider, relying on an
additional medical condition, kidney failure. The district court de-
nied the motion, reasoning that Cuza’s “kidney functions ap-
pear[ed] normal” and the sentencing factors “counsel[ed] against
his release, in any event.” It also noted that Cuza, a repeat offender,
had only served roughly a fifth of his sentence.
       Cuza then filed the motion that is the subject of this appeal.
Through counsel, he filed a renewed motion for a sentence reduc-
tion, arguing that his medical condition had “greatly deteriorated.”
Specifically, Cuza had been diagnosed with COVID-19 and was ex-
periencing symptoms. Given his underlying medical conditions,
the renewed motion argued that a sentence reduction was neces-
sary to avoid the threat of reinfection. The district court denied the
motion because Cuza had provided “no argument that would
cause [the district court] to take a different position” than it had
previously. Cuza timely appealed.
                               II.

       We review a district court’s denial of a prisoner’s Section
3582(c)(1)(A) motion for abuse of discretion. United States v. Har-
ris, 989 F.3d 908, 911 (11th Cir. 2021). “A district court abuses its
discretion if it applies an incorrect legal standard, follows improper
USCA11 Case: 21-10054         Date Filed: 01/05/2022     Page: 4 of 7




4                       Opinion of the Court                 21-10054

procedures in making the determination, or makes findings of fact
that are clearly erroneous.” Id. (quotation omitted).
                               III.

       Cuza makes three arguments on appeal. First, he argues that
the district court erred in holding that extraordinary and compel-
ling reasons did not support a sentence reduction under Section
1B1.13. He contends that the Commission’s policy statement is in-
applicable, and that the district court may instead freely identify
extraordinary and compelling reasons for release on its own. Sec-
ond, he argues that the district court abused its discretion by failing
to conclude the Section 3553(a) factors weigh in favor of his release.
Third, he contends that the district court should have found that
he is no longer a danger to the public. We disagree.
       Section 3582(c) generally bars a district court from “mod-
ify[ing] a term of imprisonment once it has been imposed.” 18
U.S.C. § 3582(c). An exception to this general rule exists for in-
stances of so-called compassionate release. See Harris, 989 F.3d at
909. Under this exception, a district court “may reduce the term of
imprisonment[,] . . . after considering the factors set forth in [Sec-
tion] 3553(a) to the extent that they are applicable, if it finds that
extraordinary and compelling reasons warrant such a reduction.”
Id. at § 3582(c)(1)(A)(i). The reduction must also be “consistent
with applicable policy statements issued by the Sentencing Com-
mission.” Id. Thus, a “district court may not grant” a motion for a
sentence reduction unless it makes three findings: “first, that an
USCA11 Case: 21-10054         Date Filed: 01/05/2022     Page: 5 of 7




21-10054                Opinion of the Court                         5

extraordinary and compelling reason exists; second, that a sentenc-
ing reduction would be consistent with [the applicable policy state-
ments]; and third, that [Section] 3553(a) factors weigh in favor of
compassionate release.” United States v. Giron, 15 F.4th 1343, 1347
(11th Cir. 2021).
       Here, the district court concluded that Cuza’s medical con-
ditions did not warrant reducing his sentence under the Commis-
sion’s definition of extraordinary and compelling reasons. In mak-
ing this determination, it was not error for the district court to con-
sider Section 1B1.13. We have held that a district court must look
to the reasons listed in the application notes to the Commission’s
policy statement, U.S.S.G. § 1B1.13 cmt. n.1, to determine whether
an “extraordinary and compelling reason” supports a sentence re-
duction. United States v. Bryant, 996 F.3d 1243, 1247-48 (11th Cir.
2021) cert. denied, No. 20-1732, 2021 WL 5763101 (U.S. Dec. 6,
2021). And the record supports the district court’s conclusion that
COVID-19 coupled with Cuza’s medical conditions did not present
a “truly extraordinary and compelling case[].” Section 1B1.13
“identif[ies] four general categories of ‘extraordinary and compel-
ling reasons’: medical, age, family, and a ‘catch-all “other reasons”
category.’” Giron, 15 F.4th at 1346 (quoting Bryant, 996 F.3d at
1249-50 (citing U.S.S.G. § 1B1.13 cmt. n.1)). Cuza relied on medical
reasons that were allegedly made more compelling by the threat of
COVID-19 infection. But the district court surveyed Cuza’s medi-
cal records and determined that his medical conditions were ade-
quately managed by the Bureau of Prisons. See U.S.S.G. § 1B1.13
USCA11 Case: 21-10054         Date Filed: 01/05/2022     Page: 6 of 7




6                       Opinion of the Court                 21-10054

cmt. n.1(A)(ii) (defining an extraordinary and compelling medical
reason as a “serious physical or medical condition . . . that substan-
tially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility . . . .”). Nothing
about the ailments Cuza relies on, some of which find no support
in his medical records, leads us to conclude otherwise.
        Cuza’s remaining arguments fare no better. He contends
that the Section 3553(a) factors favor reducing his sentence, but he
fails to demonstrate that the district court abused its discretion to
weigh the factors. See United States v. Croteau, 819 F.3d 1293, 1309
(11th Cir. 2016) (“The weight given to any specific § 3553(a) factor
is committed to the sound discretion of the district court.”). In each
of its denials, the district court concluded that reducing Cuza’s sen-
tence would undermine the Section 3353(a) sentencing factors. It
mentioned the “need[] to reflect the seriousness of the offense,” see
18 U.S.C. § 3553(a)(2)(A), the need “to afford adequate deterrence,”
see id. at § 3553(a)(2)(B), and concerns about recidivism, see id. at
§ 3553(a)(2)(C), “among other factors militating against release.”
Thus, the district court considered the relevant sentencing factors
and exercised its discretion to emphasize some of the factors over
the others. See United States v. Tinker, 14 F.4th 1234, 1241 (11th
Cir. 2021) (holding that the district court was “within its discretion”
to do so).
     And finally, the district court was not required to consider
whether Cuza’s release would endanger the public. A district court
may deny a motion seeking a sentence reduction when it finds that
USCA11 Case: 21-10054         Date Filed: 01/05/2022     Page: 7 of 7




21-10054                Opinion of the Court                         7

any of the three requirements are lacking, and it need not consider
the others. Tinker, 14 F.4th at 1238 (holding that where “at least
one of the compassionate-release conditions [i]s not satisfied,” a dis-
trict court does not err by “skip[ping] assessment of another condi-
tion”). Although the district court did not expressly consider the
dangerousness factors, see U.S.S.G. § 1B1.13(2), 18 U.S.C. §
3142(g), it concluded that Cuza failed to satisfy the other two re-
quirements for a sentence reduction, rendering any discussion of
the third factor unnecessary. Therefore, the district court is
       AFFIRMED.